IN THE COURT OF APPEALS OF IOWA

                                      No. 21-1345
                               Filed December 15, 2021



IN THE INTEREST OF E.R. and H.R.,
Minor Children,

K.R., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dickinson County, David C. Larson,

District Associate Judge.



       A father appeals a permanency review order denying his request to modify

placement of his two children in a child-in-need-of-assistance proceeding and

overruling his application for rule to show cause. AFFIRMED.

       Shawna L. Ditsworth, Spirit Lake, until withdrawal, and then Pamela A.

Wingert of Wingert Law Office, Spirit Lake, for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Elizabeth K. Johnson of Johnson Law Firm, Spirit Lake, attorney and

guardian ad litem for minor children.

       Michael L.    Sandy of       Sandy Law Firm,       P.C.,     Spirit Lake, for

intervenors-appellees D.L. and B.L.



       Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


BADDING, Judge.

       Fourteen-year-old H.R. and eleven-year-old E.R. were adjudicated as

children in need of assistance (CINA) for the second time in spring 2019. Because

their mother struggled with substance abuse and their father was largely absent

from their lives, the juvenile court transferred guardianship and custody to the

maternal grandparents in a permanency order. In a later review of that order, the

court denied the father’s modification request for sole custody and appointed the

grandparents to serve as guardians under Iowa Code chapter 232D (2021). Only

the father appeals.1 We affirm.

    I. Background Facts and Proceedings

       This family first came to the attention of the Iowa Department of Human

Services in October 2016 due to the mother’s substance-abuse and mental-health

issues. The children, who were then adjudicated in need of assistance, were

placed with their maternal grandparents for more than two years, until the case

was closed in January 2018. Just one year later, the mother was arrested on

drug-related charges.    H.R. and E.R. were again removed from her care in

February 2019 and placed with their grandparents. They have lived there since,

along with their younger half-sibling on the mother’s side.

       By stipulation of the parties, the juvenile court issued the second CINA

adjudication. Although the father was a part of the proceedings, the primary focus

of the adjudication was on the mother whose actions led to the back-to-back

removals. Visitation for both parents was left at the department’s discretion. The


1 The mother consented to the guardianship and does not appeal.               The
grandparents joined in the State’s response to the father’s appeal.
                                           3


father filed a motion for reasonable efforts in late May, requesting “regular and

consistent visitation as well as any therapy or other services that may be

recommended” so that he could “reestablish a relationship and bond with [E.R.

and H.R.].” He had been absent from their lives since a criminal no-contact order

was entered against him in 2013 after he pleaded guilty to harassing the children’s

mother.

       After an uncontested dispositional hearing, the court continued the

children’s placement with their grandparents. As part of an agreed-upon resolution

of the father’s motion for reasonable efforts, the court specifically granted the father

access to services, including Family Safety, Risk, and Permanency Services; co-

parenting; family team meetings; and visitation. While the dispositional order

opened the door for the father to reconnect with his children, his visitation rights

were limited to “written letters or emails as directed by the children’s therapist” and

supervised phone calls. The order likewise provided for family therapy but only at

the recommendation of the children’s therapist. For their part, the grandparents

and mother were directed to “encourage the children to have a healthy relationship

with [their father]” and “avoid talking negatively about [him] in front of the children.”

       Several continuances later, a permanency hearing occurred over two days

in July and August 2020. The mother, the department, and the guardian ad litem

all agreed that placing the children in a guardianship with the grandparents was

the best permanency option.         The father, on the other hand, sought sole

custody. He informed the court that he did not get along with the grandparents

and was worried they would interfere with his ability to see the children. He pointed
                                           4


to his recent efforts of engaging in services and bonding with the children in support

of his custody request.

       In weighing the options, the juvenile court acknowledged the father had

begun strengthening his relationship with the children and had progressed from

fully supervised to semi-supervised visits since the dispositional order. But the

court echoed the guardian ad litem’s concern that the relationship was “too new to

know if it will last long-term.” In that vein, the court noted that transferring custody

would require H.R. and E.R. to change schools and adjust to a new home at the

risk of having to move back in with the grandparents. On balance, the court

determined that while the father “may be an appropriate placement” for the

children, it “would like to see more strength and stability in the parent-child

relationship and bonding before moving to full-time placement.” To aid in that goal,

the court ordered that the father was to have unsupervised visitation according to

a set schedule, which included half of Christmas break. As neither parent was

ready to resume custody at the time of the hearing, the court established a

guardianship with the grandparents under Iowa Code section 232.104(2)(d)(1)

(2020).

       Shortly after the permanency order was entered, the department moved to

modify visitation based on allegations that H.R. had been physically abused by the

father when she was younger and had also witnessed his abuse toward her

mother.2 The motion requested that his “visitation be modified to be more


2Neither of these allegations were confirmed after investigation by child protective
services. The child-abuse assessment deemed the children safe, noting “there is
very vague information about both allegations and they are alleged to have
happened several years ago.”
                                          5


restrictive/supervised” as to both children. The father resisted and countered with

his own motion for modification of the permanency order. He alleged a substantial

change in circumstances had occurred since the last hearing and it was in the

children’s best interests to be placed in his custody subject to the department’s

supervision. He also filed an application for rule to show cause, claiming the

grandparents “intentionally and willfully failed to cooperate and facilitate the

visitation awarded to [him]” by postponing the start of his Christmas break visitation

until Christmas Day. The grandparents filed a motion to intervene, which the

juvenile court granted without objection from the parties.

       By the time of the combined permanency review and modification hearing

in early May 2021, the only services offered by the department dealt with improving

the father’s parenting skills and his communication with the grandparents. Service

providers testified there were no concerns about the children’s physical safety

while in their grandparents’ care or during visits with the father. That being said,

the department’s case manager felt the children were not “emotionally safe” in the

father’s care, especially H.R. She stopped attending visits with the father in the

fall of 2020 because, according to a letter from her therapist, she had “severe levels

of fear and anxiety at the thought of having to interact with her father now or in the

near future.” In contrast, E.R. appeared to be developing a good relationship with

the father and regularly attended visits. But he sometimes returned from visits

exhibiting inappropriate behaviors and problems with anger, which his therapist

believed was tied to exposure to “adult-contented movies” and “violent video

games” at his father’s house. Another cause for concern was the father and

grandparents placing E.R. in the middle of their conflicts by arguing and talking
                                         6


negatively about the other when he was around. Based on the foregoing, the case

manager recommended both H.R. and E.R. remain in the guardianship, with

visitation for the father at the grandparents’ discretion. The children’s guardian ad

litem, mother, and grandparents joined in this recommendation.

       Following the combined hearing, the juvenile court modified the

permanency order to restrict the father’s visitation with H.R. as requested by the

State, appointed the grandparents as guardians of both children pursuant to Iowa

Code section 232.104(8)(b), and closed the CINA case. Finally, the court denied

the father’s motion to modify the permanency order and his application for rule to

show cause based on a finding of insufficient evidence. The father now appeals.

   II. Analysis

       The father challenges two aspects of the juvenile court’s permanency

review/modification order—the denial of his request to modify the children’s

placement from the grandparents’ care to his care and the refusal to hold the

grandparents in contempt for violating the visitation schedule under the original

permanency order. We will address each issue in turn.

       A. Modification of the Permanency Order

       We review the denial of a motion to modify a permanency order de

novo. See In re A.S.T., 508 N.W.2d 735, 737 (Iowa Ct. App. 1993). Although we

give weight to the juvenile court’s fact findings, we are not bound by them. Id. Our

job is “to examine the entire record and adjudicate anew rights on the issues

properly presented.” Id.

       The father argues the juvenile court overlooked three developments in the

case that warranted a modification of the October 2020 permanency order: (1) his
                                            7


recent efforts to reestablish a relationship with the children; (2) his ability to provide

them with a safe and stable home; and (3) the grandparents’ role in allegedly

causing his strained relationship with H.R.              He claims these changed

circumstances supported a finding that continuing placement with the

grandparents was not in the children’s best interests or, alternatively, that their best

interests would be better served in his care.

       Unlike the father, the State does not focus on whether there was a change

in circumstances justifying a modification of the permanency order. Instead, the

State relies on section 232.104(7) and argues “the evidence does not support a

finding that placing the children in the custody of their father would be in their best

interests and, as such, return was not proper.”

       The differing standards employed by the parties likely stem from a split in

our decisions. See In re E.G., No. 17-1855, 2018 WL 540995, at *2 n.4 (Iowa Ct.

App. Jan. 24, 2018) (collecting cases). Some of our recent case law notes that

although past cases from the supreme court required a party seeking modification

of a dispositional order to establish a material and substantial change in

circumstances, section 232.103 was subsequently amended and no longer

requires such a showing. See In re M.M., No. 16-0548, 2016 WL 4036246, at *3–4

(Iowa Ct. App. July 27, 2016) (noting “CINA proceedings are creatures of statute”

and the “language of the statute is controlling” (citation omitted)). Yet in other

instances, our court has upheld the changed-circumstances requirement. See In

re C.C., No. 16-1678, 2017 WL 104969, at *1 (Iowa Ct. App. Jan. 11, 2017).

Further complicating matters is that although the material-and-substantial-change-

in-circumstances standard was initially employed in modifications of dispositional
                                           8

orders, see In re Leehey, 317 N.W.2d 513, 516 (Iowa Ct. App. 1982), superseded

by statute, 2004 Iowa Acts ch. 1154, § 2, it has since leaked into modifications of

permanency orders. See In re D.S., 563 N.W.2d 12, 14–15 (Iowa Ct. App. 1997).

         Having reviewed the relevant case law and statutes, we hold that a party

seeking modification of a permanency order does not need to establish that a

substantial change in circumstances has occurred. The proper focus in this case

is on section 232.104(7), which provides that after a permanency order has been

entered,

         the child shall not be returned to the care, custody, or control of the
         child’s parent or parents, over a formal objection filed by the child’s
         attorney or guardian ad litem, unless the court finds by a
         preponderance of the evidence, that returning the child to such
         custody would be in the best interest of the child.

“[O]ur responsibility in a modification of a permanency order is to look solely at the

best interests of the children from whom the permanency order was previously

entered.” A.S.T., 508 N.W.2d at 737. “Part of that focus may be on parental

change, but the overwhelming bulk of the focus is on the children and their

needs.” Id. The juvenile court found it was not in the children’s best interests to

be placed in their father’s custody. After our de novo review of the record, we

agree.

         No doubt, the father has become more active in the children’s lives since

the start of the second CINA case. Yet he was still only in the process of building

a relationship with them, at least with E.R., when he requested a modification of

the permanency order. By the father’s own admission, he had not developed the

necessary foundation with H.R. for her to be placed in his custody without ongoing

court involvement. Because H.R. was estranged from her father in earlier years
                                         9


and their last interaction occurred in November 2020, we find no support for his

claim that modification of her placement would be in her best interests. Although

the father blames the grandparents for H.R.’s decision to no longer see him, the

record reveals she made that decision out of discomfort and anxiety stemming

from past trauma. On this record, the modification requested by the father as to

H.R. is not in her best interests. See In re T.B., No. 20-0368, 2020 WL 2988267,

at *3 (Iowa Ct. App. June 3, 2020) (recognizing a child should not be forced to

restore a “fractured relationship” with an estranged parent).

       While the father did maintain a safe home environment and provide for

E.R.’s needs during their visits together, the children’s therapy reports suggest the

parent-child relationship between them remained surface level. The record shows

E.R. reported spending more time “watching television and/or playing video

games” than spending quality time with the father. Indeed, the father did not know

about the various mental-health concerns discussed in those reports, including

E.R.’s inability to manage his emotions and exhibiting inappropriate behaviors after

returning from visits. Given the children’s history of being involved in two CINA

cases, we are especially concerned with the therapist’s reflection that visits with

the father appeared to be hindering E.R.’s progress in therapy. In any event, even

if we looked solely at the progress between the father and E.R., it is not in the

children’s best interests to be separated from each other or their half-sibling, whom

they have lived with for most of their lives. See In re J.E., 723 N.W.2d 793, 800

(Iowa 2006) (noting a preference to keep siblings together).

       By all accounts, the children are doing well in their grandparents’ care. They

have a safe and stable home, reliable transportation for therapy appointments and
                                           10


extracurricular activities, and consistent supervision. For these reasons, we affirm

the juvenile court’s ruling denying the father’s request for modification of placement

under the permanency order.

       B. Contempt

       The father argues the juvenile court erred in finding the grandparents did

not commit willful disobedience when they denied him the first half of his

court-ordered Christmas break visitation. He urges the court should have found

the grandparents in contempt of the permanency order for failing to comply with

the visitation schedule in a “willful and deliberate” manner.

       In defending the court’s refusal to find the grandparents in contempt, the

State does not dispute that the father’s visitation was to start when the children left

school for Christmas break on December 22, and not Christmas Day, which is

when the exchange between him and the grandparents occurred. It instead relies

on the grandmother’s testimony at the permanency review hearing to rebut the

father’s sole claim of willful and deliberate conduct.

       On this point, the juvenile court cited Bell v. Iowa District Court, 494 N.W.2d

729, 730 (Iowa Ct. App. 1992), in finding the grandparents’ actions did not

constitute willful disobedience sufficient to justify a conviction for contempt. In Bell,

we defined “willful disobedience” as “conduct which is ‘intentional and deliberate

with a bad or evil purpose, or wanton and in disregard of the rights of others, or

contrary to a known duty.’” 494 N.W.2d at 730 (citation omitted). The person

seeking a contempt finding must establish the willful conduct by proof beyond a

reasonable doubt. Id. Like the juvenile court, we find insufficient evidence to

support a contempt finding against the grandparents.
                                          11


       On cross-examination, the father’s attorney asked the grandmother, “Would

you agree that absent some other agreement with [the father], the judge ordered

[he] was to have visitation during the first one-half of Christmas break for the year

of 2020?” While the grandmother did agree with the attorney’s statement, she

explained that she misunderstood the language in the court order, stating, “I kind

of thought that meant like starting Christmas Day . . . we could have done an even

amount of visitation even if it wouldn’t have started when [the father] stated he

wanted it.” But beyond any misunderstanding, the grandmother testified E.R. had

been feeling nervous about spending Christmas break time with the father after an

incident involving an inappropriate sexual message the eleven-year-old had

written to his older step-sister. According to the grandmother, the father called the

police to talk to E.R. as a form of discipline. When she asked E.R. about the

message, E.R. was “defensive” and said “it was between him and his dad.”

       From this testimony, the court could find the grandmother’s motive for

departing from the visitation schedule was not willful and deliberate. Given the

court’s broad discretion in deciding whether to hold a person in contempt, we

decline to disturb its ruling. See In re Marriage of Swan, 526 N.W.2d 320, 327

(Iowa 1995) (requiring that “unless this discretion is grossly abused, the [trial

court’s] decision must stand” (alteration in original) (citation omitted)).

       Finding no grounds for reversal, we affirm the juvenile court’s permanency

review order.

       AFFIRMED.